Dewey, J.
1. We have no doubt as to the right of the town to have a jury summoned to revise the doings of the county com *422missioners in assessing damages for land taken for a town way located by the county commissioners under the provisions of the statute. Baker v. Thayer, 3 Met. 312. Lanesborough v. County Commissioners, 22 Pick. 278.
2. The questions put to the witnesses, as to the value of the land of Chase, were well authorized by the previous decisions of this court. Shaw v. Charlestown, 2 Gray, 107. Wyman v Lexington & West Cambridge Railroad, 13 Met. 326.

Judgment affirmed.